EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO RULE 13a-14(b) UNDER SECURITIES EXCHANGE ACT OF 1934 AND SECTION 1 In connection with the quarterly report of Verso Paper Corp. (the “Company”) for the quarterly period ended June 30, 2012 (the “Report”), I, David J. Paterson, certify that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 9, 2012 /s/ David J. Paterson David J. Paterson President and Chief Executive Officer
